Exhibit PROMISSORY NOTE $11,200,000.00 Houston, Texas August5, 2008 FOR VALUE RECEIVED, Whitestone Corporate Park West, LLC, a Texas limited liability company ("Borrower"), having its principal place of business at 2600 South Gessner, Suite 500, Houston, Texas 77063, promises to pay to the order of MidFirst Bank, a federally chartered savings association ("Lender"), at the following address: MidFirst Plaza, P.O. Box 26750, Oklahoma City, Oklahoma 73126, or such other place as the holder hereof may from time to time designate in writing, the principal sum of ELEVEN MILLION TWO-UNDRED THOUSAND AND NO/100 DOLLARS ($11,200,000.00) in lawful money of the United States of America, with interest thereon to be computed from the date of disbursement under this Promissory Note (this "Note") at the Applicable Interest Rate (hereinafter defined), and to be paid in installments as follows: A. A payment, on the date of disbursement (the "Disbursement Date"), representing interest from the date of disbursement through the last day of the calendar month in which such disbursement is made; B. A constant payment of $70,939.00 (based upon an amortization schedule over 360 months assuming a 360 day year consisting of 12 months of 30 days each) on the first day of October, 2008 and on the first day of each calendar month thereafter up to and including the first day of August, 2015; and C. The balance of said principal sum, all unpaid interest thereon and all other amounts owed pursuant to this Note, the Security Instrument (hereinafter defined), the Other Security Documents (hereinafter defined), or otherwise in connection with the loan evidenced by this Note shall be due and payable on the first day of September, 2015 (the "Maturity Date"). All payments to be made by Borrower to Lender shall be deemed received by Lender only upon Lender's actual receipt of same. 1.Applicable Interest Rate.
